     Case 2:15-cv-00435-JAD-NJK Document 34 Filed 01/25/19 Page 1 of 2



 1   Fennemore Craig, P.C.
     Shannon S. Pierce, NV Bar No. 12471
 2   300 E. Second Street, Suite 1510
     Reno, NV 89501
 3   Telephone:    (775) 788-2200
     Facsimile:    (775) 788-2279
 4   spierce@fclaw.com
 5
     Counsel for Defendant
 6   Desert Palace, LLC d/b/a Caesars Palace

 7                                 UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9   YANRONG WU, a married individual,                  CASE NO.: 2:15-cv-00435-JAD-NJK
10                          Plaintiff,
11   v.                                                 STIPULATION AND ORDER FOR
                                                        DISMISSAL WITH PREJUDICE
12   DESERT PALACE, INC., a domestic
     corporation d/b/a CAESARS PALACE; DOES
13   1 through X, inclusive; ROE                                  ECF No. 34
     CORPORATIONS 1 through X, inclusive,
14
                            Defendants.
15

16
              IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff YANRONG
17
     WU, and Defendant DESERT PALACE, INC., d/b/a CAESARS PALACE, and each of them, by
18
     and through their undersigned counsel of record, that the above-entitled matter be dismissed with
19
     prejudice, each party to bear their own attorneys’ fees and costs.
20
     IT IS SO STIPULATED.
21
     DATED this 25th day of January, 2019.
22

23   /s/ Trevor J. Hatfield_______________               _/s/ Shannon S. Pierce_____________
     Trevor J. Hatfield, Esq.                            Shannon S. Pierce, Esq.
24   Nevada Bar No.: 7373                                Nevada Bar No.: 12471
     Hatfield & Associates Ltd.                          Fennemore Craig, P.C.
25
     703 South 8th Street                                300 E. Second Street, Suite 1510
26   Las Vegas, NV 89101                                 Reno, Nevada 89501
     Email: thatfield@hatfieldlawassociates.com          Tel: (775) 788-2260
27                                                       Email: spierce@fclaw.com
28

                                                Page1
     14563326.1
     Case 2:15-cv-00435-JAD-NJK Document 34 Filed 01/25/19 Page 2 of 2



                                           ORDER
 1   IT IS SO ORDERED.

 2       Based on the parties' stipulation [ECF No. 34] and good cause appearing, IT IS HEREBY
     Dated:_______________________
 3   ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees
     and costs. The Clerk of Court is directed to CLOSE THIS CASE.
 4
                                              __________________________________
 5                                            United_________________________________
                                                    States Magistrate Judge
                                                    U.S. District Judge Jennifer A. Dorsey
 6                                                  Dated: January 28, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            Page2
     14563326.1
